Case 3:21-cv-00116-B Document 3-3 Filed 01/15/21   Page 1 of 2 PageID 50




                            Exhibit C
 Case 3:21-cv-00116-B Document 3-3 Filed 01/15/21                                     Page 2 of 2 PageID 51

                                                           U.S. Department of Justice

                                                           Bureau of AkohoL Tobacco.
                                                           Firearms and Explosives




                                                                                              903b50:MMK
                                                                                              3311/2()13-0172


                                                                  '   G.· ?1)1'i
                                                                      }   w,"<c   m




This refers to your recent correspondence and accompanying sample sent to the Firearms
Technology Branch (FTB), Bureau of Alcohol, Tobacco, Fiream1s and Explosives (ATF), for
evaluation. You are asking if the addition of this sample, a buffer tube forearm brace, would
convert a firearm in a manner that would cause it to be classified as a "rifle" and thus a "firearm"
regulated by the National Firearms Act (NFA), specifically, 26 U.S.C. § 5845(a).

The FIB evaluation revealed that the submitted device is constructed of a foam-type rubber
(similar to that used in developing prosthetic devices) and two Velcro straps. The devi~e (see
enclosed photos) is molded to a pistol style buffer tube for an AR-type firearm, and is shaped to
form an upside down "U".

A shooter would insert his or her forearm into the device while gripping the pistol's handgrip-
then tighten the Velcro straps for additional support and retention. Thus configured, the device
provides the shooter with additional support of a firearm while it is still held and operated with
one hand. We find that the device is not designed or intended to fire a weapon from the
shoulder.

Based on our evaluation, FTB finds that the submitted forearm brace, when attached to a firearm,
does not convert that weapon to be fired from the shoulder and \vould not alter the classification
of a pistol or other firearm. While a firea1111so equipped would still be regulated by the Gun
Control Act, 18 U.S.C. § 921(a)(3 ), such a firearm would not be subject to NFA controls.

To facilitate the return of your submitted sample, please arrange for return shipping. This may
be done via a UPS "cal-tag" pick-up or simply by using a return shipping label from the U.S.
Postal Service or any common carrier. If you wish to accomplish return via "call-tag," please
give FTB prior notice so the item can be readied for shipping since UPS will only make three
pick-up attempts.

We thank you for your inquiry and trust the foregoing is responsive.

                                               Sincerely yours,
                                               /'"\
                                           i          )


                                        \, )re:, I
                                       ;1Ah~    Y[, .      ,_      ,\
                                      1   /John R. Spencer
                                Chief; Fi'~earms Technology Branch
                                       /
